UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7692


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELTRENTROSE F. LIVERMAN, a/k/a Trent,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:95-cr-00151-JBF-FBS-7)


Submitted:   June 21, 2012                 Decided:   July 20, 2012


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eltrentrose F. Liverman, Appellant Pro Se. Howard            Jacob
Zlotnick, Assistant United States Attorney, Newport          News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eltrentrose F. Liverman appeals the district court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                  We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States     v.   Liverman,     No.   2:95-cr-00151-JBF-FBS-7         (E.D.   Va.

Nov. 4, 2011).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2